Citation Nr: 1623886	
Decision Date: 06/15/16    Archive Date: 06/29/16

DOCKET NO.  13-13 012	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether there was clear and unmistakable error (CUE) in a June 2007  rating decision that denied entitlement to compensation under 38 U.S.C.A. § 1151 for injury to the second and third fingers of the right hand.

2.  Entitlement to an evaluation in excess of 30 percent for the service-connected pseudofolliculitis barbae.

3.  Entitlement to an evaluation in excess of 30 percent for the service-connected excision of congenital dorsal cuneiform exostoses of the bilateral feet.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel


INTRODUCTION

The Veteran served on active duty from June 1972 to July 1975 and from December 1975 to June 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a November 2009 rating decision by the Department of Veterans Affairs (VA) Atlanta Regional Office (RO) in Decatur, Georgia.

In February 2016 the Veteran testified before the undersigned Veterans Law Judge in a "Travel Board" hearing at the RO.  A transcript of his testimony is of record.

The issues of entitlement to increased evaluation for pseudofolliculitis barbae and entitlement to TDIU are addressed in the REMAND section of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran when further action is required.   


FINDINGS OF FACT

1.  The Veteran has not identified any specific error of law or fact in the June 2007 rating decision as regards entitlement to compensation under 38 U.S.C.A. § 1151 for injury to the second and third fingers of the right hand that compels a conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for such error.

2.  The Veteran's bilateral claw foot disability is not shown to have associated bilateral marked contraction of the plantar fascia with dropped forefoot, all toes hammer toes, very painful callosities or marked varus deformity.


CONCLUSIONS OF LAW

1.  The requirements to establish clear and unmistakable error in a June 2007 rating decision that denied entitlement to compensation under 38 U.S.C.A. § 1151 for injury to the second and third fingers of the right hand have not been met.  38 U.S.C.A. § 5109A (West 2014); 38 C.F.R. § 3.105(a) (2015).

2.  The requirements to establish entitlement to an evaluation in excess of 30 percent for excision of congenital dorsal cuneiform exostoses of the bilateral feet have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5279 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

The VCAA is not applicable to when issue is CUE.  See 38 C.F.R. § 20.1411 (c) and (d) (2014).  

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b).  In this case, the Veteran was provided VCAA-compliant notice by a letter in June 2009, and he had ample opportunity to respond prior to the November 2009 rating decision on appeal. 

The record also reflects that the Veteran has been provided appropriate assistance in developing his claim.  The file contains service treatment records (STRs), service personnel records and post-service treatment records relating to the severity of the Veteran's disabilities on appeal.  The Veteran has not identified any outstanding medical records pertaining to the period that should be obtained before the appeal is adjudicated, and the Board is also unaware of any such outstanding records.  

The Veteran has been afforded a hearing before the Board, during which he presented evidence and argument in support of his appeal.  He has also been afforded appropriate VA medical examinations in regard to the service-connected bilateral foot disability adjudicated herein.  The Veteran's most recent VA examination of the feet was performed in February 2013; the Veteran does not assert, and review of the file does not suggest, that his disability has increased significantly in severity since then.   See Palczewski v. Nicholson, 21 Vet. App. 174, 182-83 (2007) (holding that the passage of time alone, without an allegation of worsening, does not warrant a new examination).  

Based on a review of the claims file, the Board finds that there is no indication in the record that any additional evidence relevant to the issue to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Therefore, the Board finds that duty to notify and duty to assist have been satisfied and will proceed to the merits of the issues on appeal.




Clear and Unmistakable Error (CUE)

A determination on a claim by the agency of original jurisdiction of which the claimant is properly notified is final if an appeal is not perfected.  38 U.S.C.A. § 7105.  Previous determinations that are final and binding will be accepted as correct in the absence of CUE.  However, if the evidence establishes CUE, the prior decision will be reversed and amended.  A finding of CUE has the same effect as if the corrected decision had been made on the date of the reversed decision. 38 C.F.R. § 3.105(a).

CUE is a very specific and rare kind of error.  It is the kind of error in fact or law that, when called to the attention of later reviewers, compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Generally, the correct facts, as they were known at the time, were not before the RO, or the statutory and regulatory provisions extant at the time were incorrectly applied.  Even when the premise of error is accepted, if it is not absolutely clear that a different result would have ensued, the error complained of cannot be ipso facto clear and unmistakable.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993), citing Russell v. Principi, 3 Vet. App. 310, 313-14 (1992).  Further, VA's failure in the duty to assist cannot constitute CUE.  See Cook v. Principi, 318 F.3d 1334, 1346 (Fed. Cir. 2003).

In determining whether a prior determination involves CUE, the United States Court of Appeals for Veterans Claims (Court) has established a three-prong test: (1) either the correct facts, as they were known at the time, were not before the adjudicator (i.e., there must be more than simple disagreement on how the facts were weighed or evaluated), or the statutory or regulatory provisions extant at that time were not correctly applied; (2) the error must be "undebatable" and of the sort which, if it had not been made, would have manifestly changed the outcome at the time it was made; and (3) a determination that there was CUE must be based on the record and law that existed at the time of the adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994), citing Russell, 3 Vet. App. 310, 313-14.

In regard to the law in effect at the time of the June 2007 rating decision under challenge, the law then, as now, requires a claimant to show not only additional injury that had not been present prior to the medical treatment at issue, but also to show that such additional disability was the result of carelessness, negligence, lack of proper skill, error in judgment or other fault on the part of VA; merely showing that a veteran  received care, treatment or examination, and that the veteran has an additional disability or died, does not establish cause.  See 38 CFR § 3.361 (2007).

Citing to multiple prior precedential opinions including Russell, as well as to the Federal Circuit's decision in Bustos v. West, 179 F.3d 1378 (Fed. Cir. 1999), the Court recently reaffirmed that a "manifest change in the outcome of the adjudication means that, absent the alleged clear and unmistakable error, the benefit sought would have been granted at the outset."  Indeed, whether it is reasonable to conclude that the outcome would have been different is not the standard that must be met for a motion alleging CUE to succeed.  The governing law requires that the error be "undebatable" and that the commission of the alleged error must have "manifestly changed the outcome" of the decision.  King v. Shinseki, 26 Vet. App. 433, 442 (2014).  

Each specific theory underlying an attack on a final decision would necessarily constitute a separate claim.  Andre v. West, 14 Vet. App. 7, 10 (2000).   This is to say, the Board must specifically address every theory advanced by the claimant in attacking the final decision.

A June 2006 rating decision determined that compensation under 38 U.S.C.A. § 1151 for injury to the second and third fingers of the right hand is not warranted.  That claim was based on alleged additional injury secondary to VA surgery in June 2004.  The Veteran did not appeal that decision.

The Veteran filed a new claim for compensation benefits under 38 U.S.C.A. § 1151 in September 2006, citing a recent event in June 2006.  In support of his claim the Veteran submitted VA plastic surgery treatment notes in July 2006 stating the Veteran's long finger had been vigorously flexed during therapy on postoperative day two, resulting in a ruptured tendon.  
VA treatment notes in June 2006 document that the Veteran had incurred a right long finger extensor tendon injury secondary to infection; he had incision and drainage (I&D) and tendon repair, but the Veteran's comorbidities prevented therapy, and the Veteran accordingly developed flexion contracture of the proximal interphalangeal (PIP) joint.  A VA rheumatology note in June 2006 notes history of endocarditis accompanied by multiple septic joints.    

In June 2007 the RO issued a rating decision that confirmed and continued the previous denial of entitlement to benefits under 38 U.S.C.A. § 1151 for the injury to the second and third fingers, right hand.  The denial was based on a determination that no evidence has been obtained that shows the Veteran's condition to have been made worse by VA treatment.  

The Veteran submitted a Notice of Disagreement (NOD) but in April 2009 he notified VA of his "wish to request cancellation of my appeal request."  The RO construed this as a withdrawal of all issues currently on appeal.  The Veteran later explained in a June 2009 Statement in Support of Claim that he had withdrawn his appeal in April 2009 in order to pursue a tort claim instead, but the tort claim was apparently rejected because the statute of limitations had expired.  

In his present claim for CUE, filed in April 2009, the Veteran asserted error in the original denial of benefits under 38 U.S.C.A. § 1151 because a VA physical therapist had caused postoperative rupture of his tendon; per the Veteran, a rupture is not normal progression of a disorder.  In March 2009 he submitted a letter asserting that the physical therapy supervisor had placed a notation in the physical therapist's record documenting that his actions had damaged all of the corrective surgery that was performed.  In June 2009 he submitted a Statement in Support of Claim asserting that service connection should have been established because the tendon rupture was due to negligence on the part of the VA physical therapist.  In November 2009 he submitted a Statement in Support of Claim stating that he was specifically asserting compensation for additional injury resulting from physical therapy on June 30, 2006, which is subsequent to the previous denial of compensation that was issued on June 28, 2006.

In January 2010 the Veteran submitted a Notice of Disagreement asserting that the VA corrective surgery in June 2006 was successful, but that he was injured on postoperative day two due to the incompetence of the VA physical therapist.  He stated that the physical therapist in question was subsequently discharged from VA service due to mistakes treating other veterans.  

In March 2011 the Veteran was examined by Dr. Allen Selbst, having been commissioned to do so by the Veteran's attorney.  Dr. Selbst reviewed the treatment record and noted that the Veteran was claiming his disability is caused by negligence of a VA physical therapist in July 2006.  Dr. Selbst stated that whether or not the Veteran's present condition is the result of the incompetence of the VA physical therapist, as the Veteran contends, remains to be decided; further investigation needs to be done and Dr. Selbst himself had no opinion on the question. 

The Veteran had a VA examination of the right hand in February 2013, performed by a physician who reviewed the claims file.  The examiner noted the Veteran to be very confused about his medical history, being unable to remember surgical correction in 2009.  The examiner noted that weakened tissues with history of infections are prone to breaking their surgical corrections.  The examiner performed an examination of the hand and noted observations in detail.  The examiner stated that the Veteran previously had an infection of the finger sheath, causing contraction and deformity of the finger.  This was surgically repaired.  A repaired finger sheath is by its nature a fragile tissue, and a known complication is rupture of the weakened tendon.  Examination of the relevant treatment notes shows this was a foreseeable and known complication of postoperative management of an infected weakened tendon, not the result of carelessness or negligence.  There was successful surgery in 2009, but thereafter the finger returned to its flexed position for reasons unrelated to the physical therapy incident in 2006.

The Veteran appears to assert an error of law in the June 2007 rating decision in that he has additional disability after the June 2006 VA surgery that he insists is due to negligence by the VA physical therapist.  However, under the laws in effect in June 2007 a claimant must establish not only the presence of additional disability, but also that such additional disability is proximately caused by carelessness, negligence, lack of proper skill, error in judgment, or similar fault on VA's part, or by an event not reasonably foreseeable.  38 U.S.C.A. § 1151 (West 2002 & Supp 2006.); 38 CFR § 3.361 (2007).  The Veteran has not shown on appeal that this was undebatably the case in the June 2006 incident on which his claim is based.  Dr. Selbst stated in March 2011 that negligence or incompetence by the VA physical therapist remained to be decided, while the VA examiner in February 2013 stated that additional disability is not the result of carelessness or negligence on the part of the VA therapist.  Accordingly, the Veteran has not shown an error regarding VA negligence to which reasonable minds could not differ.  

The Veteran also appears to assert an error of fact because the June 2007 rating decision on appeal confirms and continues a previous denial that had been based on a surgical incident in June 2004 rather than the incident in June 2006 for which he currently seeks compensation.  However, this error was corrected in the Statement of the Case (SOC) in March 2013, which considered the June 2006 incident in detail and continued the denial of compensation.  Further, the Veteran has not shown that the result in the rating decision on appeal would have been manifestly but for factual error.

In summary, the Veteran's allegations regarding CUE amount to a challenge to the weight assigned to the evidence of record at that time.  Reasonable minds can find that given the law extant at the time and the evidence then of record the Veteran does not have additional disability due to negligence or other fault on the part of VA.  Accordingly, the Board finds the decision was not clearly and unmistakably erroneous, and the claim is denied.  38 U.S.C.A. § 5109A; 38 C.F.R. § 3.105(a).  

The "benefit of the doubt rule" is not applicable in CUE claims.  See 38 C.F.R. § 20.1411 (a) and (b).

Evaluation of Bilateral Foot Disability

Disability ratings are determined by applying the criteria set forth in the VA Schedule of Rating Disabilities (Rating Schedule) and are intended to represent   the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating many accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a questions as to which of two evaluations apply, assigning a higher of the two where the disability pictures more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance. The functional loss may be due to absence of part or all of the necessary bones, joints    and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion. Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40; see also 38 C.F.R. §§ 4.45, 4.59.  Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).
The Veteran's disability is rated under the provisions of 38 C.F.R. § 4.71a, DC 5278 (pes cavus, acquired).  In relevant part, a rating of 30 percent is assigned for bilateral disability with all toes tending to dorsiflexion, limitation of dorsiflexion at ankle to right angle, shortened plantar fascia and marked tenderness under the metacarpal heads.  A rating of 50 percent is assigned for bilateral marked contraction of the plantar fascia with dropped forefoot, all toes hammer toes, very painful callosities and marked varus deformity.

The only other DC that provides for a potential rating higher than 30 percent for a disability of the feet is DC 5275 (flatfoot, acquired), under which a rating of 50 percent is assigned for pronounced flatfoot with marked pronation, extreme tenderness of the plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo Achilles on manipulation, not improved by orthotic shoes or appliances.  The Veteran does not have flatfoot (pes planus), so that DC is not for application.

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.

The present claim for increased rating arises from a claim for increased rating that was received by VA in December 2006.  The period under review begins in December 2005.  38 C.F.R. §§ 3.400(o); Quarles v. Derwinski, 3 Vet. App. 129, 135 (1992).

VA X-ray of the feet in January 2006 showed normal alignment and mineralization, no acute fracture or subluxation and no gross arthropathic features.

The Veteran presented to the VA podiatry clinic in February 2006 complaining of painful feet; he stated that orthotics provided some relief but did not fit in all of his shoes.  Examination showed prominent medial eminence bilaterally with no pain on palpation or with range of motion (ROM) of the first metaphalangeal joint (MPJ).  There was mild pain with palpation of the plantar aspects of the metatarsal digits 1-5 bilaterally, and flexure contracture of digits 2-5 bilaterally.  ROM and muscle strength was normal, and no crepitus was noted.  Neurological examination showed epicritic sensation to be intact.  The clinical impression was pes cavus with generalized foot arthralgia bilaterally; the proposed treatment was to order orthotics.  

A VA podiatry clinic follow-up note in August 2006 states the Veteran's symptoms had improved with his new inserts.

The Veteran had a VA-contracted examination of the feet in January 2007 in which he complained of constant localized pain, 9/10 in severity.  Pain was elicited by stress and physical activity and reduced by pain medication.  The Veteran reported that walking or standing caused pain, stiffness and swelling.  Examination showed the Veteran to have limping gait but the feet showed no signs of abnormal weight-bearing and nonweightbearing X-rays of both feet were negative.  The Veteran did not have pes planus; rather, he had claw feet.  The contracture of the plantar fascia of both feet was slight.  Dorsiflexion of all toes produced pain, and palpation of all toes produced slight tenderness.  There were no signs of hammer toes, dropped forefoot, marked varus deformity, hallux valgus or rigidus or Morton's metatarsalgia.  The examiner's impression was flexible combined anterior pes cavus, and postoperative status excision of congenital dorsal cuneiform exostoses of both feet, with subjective foot pain.

In June 2007 the RO issued a rating decision that confirmed and continued the current 30 percent rating for bilateral foot disability.  The Veteran submitted an NOD, but in April 2009 he notified VA of his "wish to request cancellation of my appeal request."  The RO construed this as a withdrawal of all issues currently on appeal.  

In February 2008 the Veteran requested and received an electric wheelchair due to his foot pain and cerebrovascular accident (CVA) with resultant left side weakness.  Of note, the provisional diagnosis cited by the Mobility Committee for issuing the wheelchair was cardiomyopathy, not foot pain.

In March 2008 the Veteran submitted a Statement in Support of Claim requesting rating higher than 30 percent based on pain, use of motorized wheelchair and being unable to wear regular shoes due to pain and swelling of the feet.

In December 2008 the Veteran submitted a Statement in Support of Claim attesting that he used a motorized wheelchair solely due to foot pain, not due to the left-side weakness associated with CVA.  However, a May 2009 VA physical therapy referral states that the Veteran had been provided the wheelchair due to the CVA, and characterizes his current impairment as history of CVA with deconditioning.

The Veteran was scheduled for a VA-contracted examination in October 2009, but the examination was cancelled at the Veteran's request because he wanted to gather more evidence.

In March 2011 the Veteran was examined by Dr. Allen Selbst, having been commissioned to do so by the Veteran's attorney.  Dr. Selbst reviewed the treatment record.  Following examination Dr. Selbst stated he agreed with VA's current rating of 30 percent for the disability.   Dr. Selbst noted the Veteran had constant foot pain and inability to stand and walk, and was currently confined to a wheelchair but did not have foot drop, painful callosities or marked deformities.

The Veteran had a VA examination of the feet in February 2013, performed by a physician who reviewed the claims file.  The Veteran complained of constant pain of 8/10 severity, without flare-ups.  He was presently taking oxycodone for his pain, without side effects.  The Veteran was noted to have claw feet (pes cavus) and metatarsalgia; he did not have hammer toes, Morton's neuroma, hallux valgus or hallux rigidus.  The examiner indicated there was no pain or tenderness secondary to pes cavus and no associated varus or valgus deformity.  The pes cavus had no effect on the toes or the plantar fascia.  There was no evidence of bilateral weak foot.  X-ray of the feet showed an impression of mild degenerative changes.  The Veteran that when he worked he had to stretch his feet, but he had not worked in 14 years since contracting colitis; he also reported having been confined to a wheelchair since his stroke.  

The examiner noted that the Veteran had been able to ambulate with a cane until his stroke, which caused him to start using the wheelchair; it is the stroke, not the foot disability, which causes the Veteran's non-ambulation.  The examiner noted that the Veteran and his wife gave inconsistent accounts of the Veteran's ability to walk; the Veteran's spouse stated the Veteran was able to ambulate in the house with a walker whereas the Veteran denied being able to do so.  The Veteran was observed to be able to walk in the office, with assistance, although very slowly; this was due to the stroke, not his feet.   

The Veteran testified before the Board in February 2016 that he is wheelchair-bound and takes powerful pain medication (oxycodone or hydrocodone) for his foot pain.  He stated that all his toes are hammer toes

On review of the evidence above, the Board finds the Veteran's disability most closely approximates the criteria for the currently-assigned 30 percent rating.  The Veteran asserts on appeal that he has all hammer toes, which is one of the criteria for the 50 percent evaluation, but the VA examiner in September 2013 stated the Veteran has no hammer toes.  The other criteria for a 50 percent rating - bilateral marked contraction of the plantar fascia with dropped forefoot, very painful callosities and marked varus deformity - are similarly absent on examination.  The Veteran asserts he is wheelchair-bound by his service-connected bilateral foot disability, but the VA examiner demonstrated that the Veteran is actually wheelchair-bound due to residuals of his nonservice-connected stroke.  
The Veteran recounts debilitating foot pain that requires prescription-strength pain medication.  However, functional loss due to pain or weakness must be supported by adequate pathology and evidenced by the visible behavior of the claimant.  38 C.F.R. § 4.40.  In this case, the VA examiner in January 2007 noted only mild tenderness to palpation on examination, and the VA examiner in February 2013 noted no pain or tenderness at all.  The Board also notes that Dr. Selbst, after examining the Veteran, stated that he agreed with the current 30 percent rating.
 
The Board has found no distinct period during the course of the appeal in which the Veteran's disability has approximated the criteria for higher rating, so higher "staged" rating is not warranted.  Fenderson, 12 Vet. App. 119; Hart, 21 Vet. App. 505 (2007).

The Board has considered whether the Veteran's disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extraschedular ratings is warranted. See 38 C.F.R. § 3.321(b)(1) (2015); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor is whether the disability picture presented in the record is adequately contemplated by the rating schedule.  Thun v. Peake, 22 Vet. App. 111, 118 (2008). 

Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology and provide for additional or more severe symptoms than currently shown by the evidence; thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  Id. at 115. 

The Veteran's disability of the feet is manifested by signs and symptoms such as pain and weakness, which impairs his ability to carry weight and to perform tasks requiring full ROM.  For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40 (2015); Mitchell, 25 Vet. App. 32, 37.  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37. 

Thus, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss.  Given the variety of ways in which the rating schedule contemplates functional loss for musculoskeletal disabilities, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture as described in his correspondence to VA, his testimony before the Board, his statements to various medical examiners and the examination findings.  In short, there is nothing exceptional or unusual about the Veteran's bilateral foot disability because the rating criteria reasonably describe his disability level and symptomatology.  Thun, 22 Vet. App. at 115.  Accordingly, referral for extraschedular consideration for the disability is not warranted.


ORDER

The appeal to establish clear and unmistakable error in the June 2006 rating decision that denied entitlement to compensation under 38 U.S.C.A. § 1151 for injury to the second and third fingers of the right hand is denied.

An evaluation in excess of 30 percent for excision of congenital dorsal cuneiform exostoses of the bilateral feet is denied.


REMAND

The Veteran's last compensation and pension (C&P) examination for skin disorders was performed in February 2013.  In February 2016 the Veteran testified before the Board that his pseudofolliculitis barbae (PFB) has gotten worse since that examination.  Given this assertion of increased severity, the Board finds the Veteran should be afforded a new VA examination to document his current level of disability.  See 38 U.S.C.A. § 5103A (d) (West 2014); 38 C.F.R. § 3.159(c)(4) (2015).
In regard to TDIU, the file contains a letter from the Veteran's attending VA physician in July 2008, and a letter from the Veteran's attending VA psychiatrist in August 2011, stating that the Veteran's service-connected bilateral foot disability renders him permanently and totally unemployable.  The Veteran currently does not meet the schedular threshold for TDIU under 38 C.F.R. § 4.16(a), but he may become eligible if his claim for increased evaluation for PFB is successful.  If the Veteran's claim for increased evaluation for PFB remains denied, the AOJ should consider whether the case may be forwarded to the Director of Compensation Service for extraschedular consideration under 38 C.F.R. § 4.16(b) based on this evidence of unemployability.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the current nature and severity of his service-connected PFB.  The claims file must be made available to and reviewed by the examiner in conjunction with the examination.  All indicated tests should be conducted.  The examiner should specifically indicate the medications used by the Veteran to treat his PFB, the percentage of total body area affected by the PFB, and the percentage of exposed areas affected by the PFB.  

2.  After the development requested above has been completed, if any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a Supplemental Statement of the Case and given the opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
KATHLEEN K. GALLAGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


